GRIFFIN, J.,
concurring in part; dissenting in part.
I agree with everything the majority sets forth except the embrace of the December 28, 2001 order giving Francis “temporary custody” of the children “pending further order of the court.” If we agree that the appealed temporary custody order entered March 5, 2001 was superceded twice by opinions of this court on July 6, 2001 and August 10, 2001, then, as of either date, Florence had an absolute right to the terms of the original judgment, including custody of the children.
The order entered more than four months after our second reversal maintains custody in Francis but it contains not a single factual finding explaining how or why Florence’s established rights under the judgment have been overcome. This being so, I cannot join in the portion of the opinion directing the children remain with Francis until all the new motions for change of custody have been ruled on. We have no factual or legal basis to do so as far as I can tell.